CAMPBELL, Judge.
The only question on appeal argued by defendant is that the punishment he received is excessive, since his only crime was against property. Defendant argued, relying upon Furman v. Georgia, 408 U.S. 238, 33 L.Ed. 2d 346, 92 S.Ct. 2726 (1972), that because the trial court has wide discretion in determining the length of time of imprisonment it may order, such discretion is discriminatory, and thus unconstitutional.
Discretionary sentencing statutes with respect to imprisonment or fine are not unconstitutional. A sentence of imprisonment which is within the maximum authorized by statute is not cruel or unusual punishment. Where the trial judge has imposed a prison sentence within that allowed by statute, the judgment must be upheld. State v. Cradle, 281 N.C. 198, 188 S.E. 2d 296, cert. denied, 409 U.S. 1047, 34 L.Ed. 2d 499, 93 S.Ct. 537 (1972).
Just as the trial judge in Cradle did not abuse his discretion in sentencing that defendant to imprisonment for seven to ten years for uttering a forged check in the sum of $50.00, so we find no abuse of discretion in the instant case.
Affirmed.
Judges Parker and Hedrick concur.